Citation Nr: 0511331	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.

REPRESENTATION

Appellant represented by:        [redacted], her son


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from October 1944 
to January 7, 1946, and Regular Philippine Army Service from 
January 8, 1946 to January 29, 1946.  The veteran died in 
October 1990.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death.

In June 2004, the appellant submitted a letter stating that 
she wanted a personal hearing, but would be unable attend due 
to her failing health.  The Board does not construe this as a 
request for a hearing.  

The appellant filed a claim to reopen a non-service connected 
death pension claim in May 2001.  The record shows that the 
RO previously administratively denied this issue, but never 
addressed the appellant's latest request for entitlement.  
Thus, this issue is referred to the RO.


FINDINGS OF FACT

1.  The veteran died in October 1990.  The cause of death was 
listed as bronchopneumonia.

2.  Bronchopneumonia was first shown many years after 
discharge from active duty.

3.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an August 2001 VA letter, which is 
prior to the November 2002 rating decision.  The RO notified 
the appellant again in September 2003.

The RO notified the appellant of the responsibilities of VA 
and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain service 
medical records and any other relevant medical records 
identified by the appellant.  The RO notified the appellant 
of her responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
her.  

The RO notified the appellant why she was not entitled to 
service connection for cause of death in the November 2002 
rating decision, the July 2003 statement of the case, and 
supplemental statements of the case dated in September 2003 
and February 2004.  The RO notified the appellant of the laws 
and regulations pertaining to service connection and provided 
a detailed explanation why service connection for cause of 
death was not warranted under the applicable laws and 
regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim of service connection for 
cause of death; was notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also was 
notified to submit all relevant evidence she had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, two September 1967 medical certifications, an 
affidavit dated in August 2003, and a joint affidavit dated 
in October 2003.  The appellant indicated that the veteran 
had been treated by two private doctors in 1950.  The RO 
submitted two October 2002 VA letters requesting information 
from the named doctors.  The record already reflected two 
September 1967 medical certifications from both of the 
private doctors.  In November 2002, the appellant's son 
submitted a letter stating that the private doctors were not 
available; one had deceased, and the other had moved and 
could not be found.  The appellant submitted a July 2004 
letter stating that she had additional evidence to submit, 
though nothing ever was submitted.  The Board thus finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as 
bronchopneumonia, as discussed below, there is no evidence 
that the conditions were incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require a medical examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide a medical examination absent a showing of 
a causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for cause 
of death.  In December 2002, the appellant stated that the 
veteran contracted his illnesses in 1943, which later were 
diagnosed in 1950 as pulmonary tuberculosis, enlargement of 
the heart, hypertension, peptic ulcer, and arthritis.  She 
stated that he was treated for these conditions for 28 years 
up until his death in 1990.  She also indicated that it is 
not certain whether the true cause of death was 
bronchopneumonia, as the individual who diagnosed the disease 
is not a doctor and has no knowledge of any scientific method 
to diagnose diseases.  Last, she contended on the VA Form 9 
that the veteran's dates of service were from July 1942 to 
February 1947, not October 1944 to January 1946.  In sum, the 
appellant contends that the diseases that caused the 
veteran's death are directly related to his service.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including bronchiectasis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  Presumptive service connection also will be 
established for active tuberculosis, if it becomes manifest 
to a degree of 10 percent within three years after service.  
38 C.F.R. § 3.307(a)(3).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death certificate shows that the veteran's cause of death 
was listed as bronchopneumonia.  (See Civil Registry Form No. 
90-65 dated in October 1990).  Although the appellant 
contends that the cause of death is uncertain because it was 
determined by a non-physician, the death certificate shows 
that a rural health physician certified the particulars 
surrounding death.  Although the physician further certified 
that he had not attended to the deceased, this is not 
necessary in order for a death certificate to be taken as 
probative evidence.  The Board thus accepts the death 
certificate as accurate.  The Board notes that the veteran's 
brother-in-law certified in an August 2003 affidavit that the 
cause of the veteran's death was bronchopneumonia.  This is 
of little probative value, however, as this individual is a 
layperson and not qualified to make such an assessment.

At the time of his death, the veteran was not service-
connected for any disability.  

The service medical records do not show any treatment or 
complaints of bronchopneumonia.  An October 1946 discharge 
examination shows normal lungs and a normal chest x-ray.  

The appellant contends that the veteran's dates of service 
were from July 1942 to February 1947, rather than October 
1944 to January 1946, and that the illnesses were contracted 
in August 1943.  An AGO Form 53-55, Enlisted Record and 
Report of Separation Honorable Discharge shows dates of 
service from July 1942 to February 1947, as the appellant 
contends.  However, a March 1950 letter from the Headquarters 
of the Adjutant General Records Depository, Philippines 
Command (Air Force) and Thirteenth Air Force shows that the 
veteran's U.S. Army status was revoked, based on his 
processing affidavit dated in September 1946, showing no 
prior service with the 14th Infantry, Philippine Army.  In 
September 1951, the Department of the Army, Office of the 
Adjutant General, Records Administration Center issued 
another letter, in which it indicated that prior revocation 
of U.S. Army status was erroneous, and that the veteran did, 
in fact, acquire U.S. Army status as a result of his service 
with the 14th Infantry (PA-AUS).  However, in November 1953, 
the Office of the Adjutant General again revoked the 
veteran's military status as a member of the Army of the 
U.S..  The recognized dates of service were listed as from 
October 1944 to January 1946.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces; and VA has no authority to change 
or amend the findings.  38 C.F.R. § 3.203; Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Thus, the veteran's valid dates 
of service are from October 1944 to January 1946.

Regardless of the dispute concerning the dates of service, 
there is no medical evidence of treatment for 
bronchopneumonia or any other lung disease from 1942 to 1947.  

A September 1967 private medical certificate shows treatment 
since January 1967 for pulmonary tuberculosis.  On a later 
September 1967 letter, a private physician certified that he 
had treated the veteran for pulmonary tuberculosis, which 
began in February 1949.

An October 2003 joint affidavit from two individuals, who 
stated that they knew the veteran since childhood, indicates 
that the veteran contracted an illness in service with 
symptoms of a severe headache, body pains, shivering, facial 
twitches, and chronic seizure, which was the result of a 
suspected seizure.

Upon review of the record, the Board finds that there is no 
competent evidence of record showing that the cause of death, 
bronchopneumonia, is related to service.  

As noted, the service medical records are negative for any 
treatment for bronchopneumonia.  Moreover, the first report 
of bronchopneumonia was not until 1990 at the time of the 
veteran's death, which is many years after service.  The 
reports from the veteran's friends of symptoms suffered in 
service are irrelevant, as there is no indication that these 
claimed symptoms are related to bronchopneumonia; also, the 
veteran's friends are laypersons and are not competent to 
diagnose a disease.  Although there is no medical evidence 
relating the veteran's pulmonary tuberculosis to his death, 
even if there was, the first diagnosis of pulmonary 
tuberculosis was not until February 1949, which was not 
within three years after service.  In addition, none of the 
medical evidence of record shows a relation between service 
and the cause of the veteran's death.

Although the appellant asserts that conditions other than 
bronchopneumonia caused the veteran's death, and that these 
conditions were related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only death-causing 
condition listed on the death certificate was 
bronchopneumonia. 

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's bronchopneumonia is related to service.  Thus, 
the Board concludes that the preponderance of the evidence is 
against a finding of service connection for cause of the 
veteran's death.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for cause of death is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


